         Case 1:19-cv-00935-CG Document 23 Filed 05/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DULCINIA PADILLA,

             Plaintiff,

v.                                                           No. CV 19-935 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

             Defendant.

                                  FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 22),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum, (Doc. 15), shall be GRANTED. This case is therefore REMANDED to

the Commissioner for further proceedings consistent with the Court’s Opinion.

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
